DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/11/2022. Claims 1, 4 are amended. Claims 6-7 are new claims. Claims 1-7 are now pending.
Allowable Subject Matter
Claims 1-7 are allowed.
As of claim 1, the closest prior art Nakagawa et al. (US 20070019118 A1; Nakagawa) teaches a liquid crystal projector device which includes a flat casing 1 including a lower half case 12 and an upper half case 11. A manipulation portion 15 including a plurality of manipulation buttons is disposed on a surface of the casing 1, while a projection window 13 is provided on the front face of the casing 1. A vent 14 for discharging the air in the casing 1 to the outside is provided on the right-side wall of the casing 1. As shown in FIG. 2 and FIG. 3, a synthetic resin optical system holding case 7 extending in an approximate L-shape is disposed inside the casing 1. Disposed inside the optical system holding case 7 are a lamp unit 4 for serving as a light source, an optical system 2 (see FIG. 5) for separating white light emitted from the lamp unit 4 into light of three primary colors, and an image synthesizer 3 for irradiating liquid crystal panels for three primary colors with the light of three primary colors to generate image light of three primary colors, and synthesizing the generated image light of three primary colors into color image light. The lamp unit 4 is contained at the right end in the optical system holding case 7, while the image synthesizer 3 is contained at the forward end in the optical system holding case 7. The optical system 2 is disposed on a light path in the optical system holding case 7 from the lamp unit 4 to the image synthesizer 3. The optical system holding case 7 has a forward end edge thereof coupled to the base end of a cylinder 39a for holding a projection lens 39. Further, a power unit 9 is placed inside the casing 1 at the forward side of the optical system holding case 7. Nakagawa does not anticipate or render obvious, alone or in combination, a lens holder disposed at the main body; and a projection lens having a cylindrical section held by the lens holder and which is provided at one end portion of the projection lens and housing an optical system that reflects the combined light exited from the light combining system and projects the combined light toward above the main body; wherein the lens holder includes: a first projection lens holder holding the cylindrical section; and a second projection lens holder holding the cylindrical section at a different position from a position where the first projection lens holder holds the cylindrical section; and -2-Application No. 17/344,583 wherein the projection lens is attachable and detachable from the main body via the first projection lens holder and the second projection lens holder.
Claims 2-3, 6 are allowed as being dependent on claim 1.
As of claim 4, the closest prior art Nakagawa et al. (US 20070019118 A1; Nakagawa) teaches a liquid crystal projector device which includes a flat casing 1 including a lower half case 12 and an upper half case 11. A manipulation portion 15 including a plurality of manipulation buttons is disposed on a surface of the casing 1, while a projection window 13 is provided on the front face of the casing 1. A vent 14 for discharging the air in the casing 1 to the outside is provided on the right-side wall of the casing 1. As shown in FIG. 2 and FIG. 3, a synthetic resin optical system holding case 7 extending in an approximate L-shape is disposed inside the casing 1. Disposed inside the optical system holding case 7 are a lamp unit 4 for serving as a light source, an optical system 2 (see FIG. 5) for separating white light emitted from the lamp unit 4 into light of three primary colors, and an image synthesizer 3 for irradiating liquid crystal panels for three primary colors with the light of three primary colors to generate image light of three primary colors, and synthesizing the generated image light of three primary colors into color image light. The lamp unit 4 is contained at the right end in the optical system holding case 7, while the image synthesizer 3 is contained at the forward end in the optical system holding case 7. The optical system 2 is disposed on a light path in the optical system holding case 7 from the lamp unit 4 to the image synthesizer 3. The optical system holding case 7 has a forward end edge thereof coupled to the base end of a cylinder 39a for holding a projection lens 39. Further, a power unit 9 is placed inside the casing 1 at the forward side of the optical system holding case 7. Nakagawa does not anticipate or render obvious, alone or in combination, a projection lens having a cylindrical section held by the lens holder and which is provided at one end portion of the projection lens and the light modulated by the light modulator is incident on a first direction and housing an optical system that reflects the light modulated by the light modulator and projects the light modulated by the light modulator toward above the main body; wherein the lens holder includes -3-Application No. 17/344,583 a first projection lens holder holding the cylindrical section; and a second projection lens holder holding the cylindrical section at a different position from a position where the first projection lens holder holds the cylindrical section, and wherein the projection lens is attachable and detachable from the main body via the first projection lens holder and the second projection lens holder.
Claim 5, 7 are allowed as being dependent on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art WAKABAYASHI (US 20110310364 A1) teaches a projector which includes: an electro-optic device which modulates light emitted from a light source; a projection lens which projects the light modulated by the electro-optic device; and a lens shift mechanism which shifts the projection lens in a direction perpendicular to the optical axis of the projection lens, wherein the lens shift mechanism includes a shift unit which supports the projection lens and shifts the projection lens in the direction perpendicular to the optical axis, a guide unit which guides the shift of the shift unit, and a drive unit which moves the shift unit, and the drive unit includes a rotation section as a rotated part which has a first bevel gear rotating around a center axis extending in the same direction as that of the optical axis, and a transmission section which has a second bevel gear engaging with the first bevel gear and transmits the rotation of the rotation section to the shift unit;
- Prior Art Yoshimura et al. (US 20070058373 A1) teaches a liquid crystal projector device which includes a lamp unit and a lamp cooling fan, the lamp unit having disposed therein a columnar lamp bulb having a luminous body enclosed therein, the lamp unit having a side wall opposed to the lamp cooling fan and provided with a first and second air introduction openings at opposite sides of a plane including a central axis of the lamp bulb and perpendicular to the side wall, for introducing the air drawn from the lamp cooling fan toward the lamp bulb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882